DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Response to Election dated 10/13/2022, that was in response to the Requirement for Restriction dated 8/15/2022. Claims 1-14 are pending, claims 1, 3, 5-7 and 9 are elected and will be examined based on the merits, while claims 2, 4, 8 and 10-14 are considered non-elected and are withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the first valve portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the valve gate" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berkhoff [4406400].
With respect to claim 1, Berkhoff discloses: A gas safety device using low power to control high flow, which includes: a controller (13), including a controller gas inlet (3) and a controller gas outlet (12) communicated with one end of the controller gas inlet, the controller gas inlet is connected to the gas source; a micro switch lever (43) is movably configured on the controller gas inlet, and is connected to one end of the controller gas outlet, through the first valve portion on its one end, the controller gas inlet can be controlled to be or not to be communicated with the controller gas outlet [col 1, line 61-col 2, line 3]; a differential pressure regulating valve (38), configured on one side of the controller, including a gas inlet flow channel (20), a gas outlet flow channel (22), a diaphragm (7) that can be pushed by the gas pressure (i.e. back pressure), and a valve body configured on one side of the diaphragm, between the gas inlet flow channel and the gas outlet flow channel, a valve (6) is configured, the gas outlet flow channel is connected to a gas burning appliance, the diaphragm is configured on one side of the gas outlet flow channel, the other side of the diaphragm is communicated with the controller gas outlet, one end of the valve body is configured with a second valve portion, the valve body goes through the valve gate, so that the second valve portion can shut the valve or open the valve, to control if the gas inlet flow channel can be communicated with the gas outlet flow channel [see FIG 3, col 2, line 16-45]; and a driver (62), configured with a drive piece (73) that is connected to the micro switch lever, through displacement of the drive piece to drive the micro switch lever, the first valve portion can control if the controller gas inlet can be communicated with the controller gas outlet [see FIG 1, col 4, line 5-col 5, line 28]. It is to be noted that the claim language does not specifically require an arrangement of parts, but rather a certain operability of structures, which Berkhoff shows a similarly operated valve.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkhoff [4406400], further in view of Turrin [20120160186].
With respect to claim 3, Berkhoff discloses the invention as substantially claimed, however is silent to the structure of a pilot burner. Turrin makes up for these deficiencies by teaching:
{cl. 3} The gas safety device using low power to control high flow defined in Claim 1, wherein the inside of said controller gas inlet is configured with a gas inlet valve (20) connecting to the gas source, the gas inlet flow channel is connected to the gas inlet valve, so that the gas delivered by the gas inlet valve can also flow into the gas inlet flow channel, the differential pressure regulating valve is configured with a pilot flow channel (16a), connected to the gas inlet valve and the gas appliance [see FIG 1, paragraph 0020-0025].
It would have been obvious at the time of filing the invention to modify the invention of Berkhoff with the teachings of Turrin because Turrin provides a pressure regulated valve that controls the gas to a pilot to ensure there is a proper flow of gas to the respective burners to lessen the likelihood of wasting any fuel.
Allowable Subject Matter
Claims 5-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-7 and 9 have limitations regarding orientation of elements within the valve, in addition to more features that are not included in claim 1. The compact nature of the valves makes it difficult to alter the structure to show obviousness. Without a proper rationale to combine prior art to the applied prior art would not provide a proper basis for obviousness, therefore are considered to contain allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
11/18/2022